



COHERENT, INC.
EMPLOYEE STOCK PURCHASE PLAN
Amended and restated as February 28, 2012





--------------------------------------------------------------------------------



PREAMBLE
This Coherent, Inc. 2005 Deferred Compensation Plan is adopted by Coherent, Inc.
for the benefit of certain of its Employees and members of its Board of
Directors, effective as of January 1, 2005 (the “Effective Date”). The purpose
of the Plan is to provide supplemental retirement income and to permit eligible
Participants the option to defer receipt of Compensation, pursuant to the terms
of the Plan. The Plan is intended to be an unfunded deferred compensation plan
maintained for the benefit of a select group of management or highly compensated
employees under sections 201(2), 301(a)(3) and 401(a)(1) of ERISA and is
intended to comply with Section 409A of the Internal Revenue Code. Participants
shall have the status of unsecured creditors of Coherent, Inc. with respect to
the payment of Plan benefits.
From and after the Effective Date, this Plan replaces the Coherent, Inc. 1995
Deferred Compensation Plan, the Coherent, Inc. Supplementary Retirement Plan and
the Director Deferred Compensation Plan, which have been frozen to new deferrals
as of December 31, 2004 so as to qualify these prior plans for “grandfather”
treatment under Internal Revenue Code Section 409A.
    



--------------------------------------------------------------------------------







COHERENT, INC.
EMPLOYEE STOCK PURCHASE PLAN
Amended and restated as February 28, 2012
The following constitutes the provisions of the Employee Stock Purchase Plan
(herein called the “Plan”) of Coherent, Inc. (herein called the “Company”).
1.Purpose. The purpose of the Plan is to provide employees of the Company and
its subsidiaries with an opportunity to purchase Common Stock of the Company
through payroll deductions. It is the intention of the Company to have the Plan
qualify as an “Employee Stock Purchase Plan” under Section 423 of the Internal
Revenue Code of 1986. The provisions of the Plan shall, accordingly, be
construed so as to extend and limit participation in a manner consistent with
the requirements of that Section of the Code.


2.Definitions.
(a)“Base pay” or “base salary” means regular straight-time earnings and
commissions, excluding payments for overtime, shift premiums, incentive
compensation, bonuses and any other special payments.
(b)“Employee” means any person, including an officer, who is customarily
employed for at least twenty (20) hours per week by the Company or its
subsidiaries (50% or more of whose voting shares are owned directly or
indirectly by the Company) unless the Company designates a subsidiary as not
participating in the Plan.


3.Eligibility.
(a)Any employee as defined in paragraph 2 who shall be employed by the Company
on the date his participation in the Plan is effective shall be eligible to
participate in the Plan, subject to limitations imposed by Section 423(b) of the
Internal Revenue Code of 1986.
(b)Any provisions of the Plan to the contrary notwithstanding, no employee shall
be granted an option under the Plan (i) if, immediately after the grant, such
employee would own shares and/or hold outstanding options to purchase stock
possessing five percent (5%) or more of the total combined voting power or value
of the Company, or (ii) which permits his rights to purchase shares under all
employee stock purchase plans of the Company and its subsidiaries to accrue at a
rate which exceeds Twenty Five Thousand Dollars ($25,000) for each calendar year
in which such stock option is outstanding at any time, where the value of the
option is calculated as the fair market value of the shares (determined at the
time such option is granted).


4.Offering Dates. The Plan shall be implemented by two Offerings during each
fiscal year, each of six months duration, with Offering I commencing on or about
May 1 of each year and Offering II commencing on or about November 1 of each
year. Notwithstanding the foregoing, in lieu of the Offering periods set forth
in the preceding sentence, the Board may establish any Offering period that does
not exceed 27 months and is consistent with Section 423 of the Internal Revenue
Code.

1

--------------------------------------------------------------------------------



5.Participation.
(a)An eligible employee may enroll in the Plan by completing a subscription
agreement authorizing payroll deduction on the form provided by the Company and
submitting prior to the applicable offering date, the subscription agreement and
any other information required by the Company in the form and manner and in
accordance with procedures designated by the Company.
(b)Payroll deductions for a participant shall commence on the first payroll
following the commencement offering date and shall end on the termination date
of the offering to which such authorization is applicable, unless sooner
terminated by the participant as provided in paragraph 10 or otherwise provided
by the Company.


6.Payroll Deductions.
(a)At the time a participant files his subscription agreement, he shall elect to
have payroll deductions made on each payday during the offering period. Unless
the Company determines otherwise, the amount of payroll deductions elected to be
made shall not be greater than ten percent (10%) of the base pay which he
received on such payday nor less than a $10 deduction per payday.
(b)All payroll deductions made by a participant shall be credited to a
book-keeping account under the Plan. A participant may not make any additional
payments into such account.
(c)A participant may discontinue his payroll deductions to the Plan as provided
in paragraph 10, or may lower, but not increase, the rate of his payroll
deductions (within the limitations set forth in subparagraph (a) above) during
the offering by completing or filing with the Company a new authorization for
payroll deduction. Unless the Company determines otherwise, the change in rate
shall be effective within fifteen (15) days following the Company's receipt of
the new authorization.


7.Grant of Option.
(a)At the beginning of each offering period, each eligible employee shall be
granted an option to purchase that number of shares of the Company's Common
Stock determined by dividing such employee's payroll deductions accumulated
prior to the exercise date and retained in the eligible employee's account as of
the exercise date by the applicable option price determined in accordance with
paragraph 7(b); provided that in no event will an eligible employee be permitted
to purchase during any offering period more than ten thousand (10,000) shares of
the Company's Common Stock, subject to adjustment as provided in paragraph 18
and provided further that such purchase will be subject to the limitations set
forth in paragraph 3(b) and 12 hereof. Fair market value of a share of the
Company's Common Stock shall be determined as provided in paragraph 7(b) herein.
(b)The option price per share of such shares shall be the lower of: (i) 85% of
the fair market value of a share of the Common Stock of the Company at the
commencement of the offering period; or (ii) 85% of the fair market value of a
share of the Common Stock of the Company at the time the option is exercised at
the termination of the offering period. The fair market value of the Company's
Common Stock on said dates shall be determined by the Company's Board of
Directors in the exercise of their discretion in good faith.





2

--------------------------------------------------------------------------------



8.Exercise of Option. Unless a participant withdraws from the Plan as provided
in paragraph 10 and subject to the limitations set forth in paragraph 12, his
option for the purchase of shares will be exercised automatically at the end of
the offering period, and the maximum number of full shares subject to option
will be purchased for him at the applicable option price with the applicable
amount of the accumulated payroll deductions in his account. During his
lifetime, a participant's option to purchase shares hereunder is exercisable
only by him. Any cash remaining to the credit of a participant's account under
the Plan after a purchase by him of shares at the termination of each offering
period, or which is insufficient to purchase a full share of Common Stock of the
Company, shall be returned to said participant.


9.Rights as a Stockholder. A participant shall not be deemed to be the holder
of, or to have any of the rights of a holder with respect to, the shares of the
Company's Common Stock purchased upon exercise of his option under the Plan
until the date of the issuance of the shares of the Company's Common Stock to
the employee.


10.Withdrawal; Termination of Employment.
(a)A participant may withdraw all but not less than all the payroll deductions
credited to his account under the Plan for an Offering at any time prior to the
end of the applicable offering period by giving notice to the Company in the
manner prescribed by the Company. All of the participant's payroll deductions
credited to his account for the Offering from which he has withdrawn will be
paid to him promptly after receipt of his notice of withdrawal and his option
for the current period under the Offering will be automatically terminated, and
no further payroll deductions for the purchase of shares under the Offering
withdrawn from will be made during the applicable offering period.
(b)Upon termination of the participant's employment prior to the end of an
offering period for any reason, including retirement or death, the payroll
deductions credited to his account will be returned to him and his option will
be automatically terminated.
(c)In the event an employee fails to remain in the employ of the Company
customarily for at least twenty (20) hours per week during the offering period
in which the employee is a participant, he will be deemed to have elected to
withdraw from the Plan and the payroll deductions credited to his account will
be returned to him and his option terminated.
(d)A participant's withdrawal from an Offering will not have any effect upon his
eligibility to participate in any other Offering or in any similar plan which
may hereafter be adopted by the Company.


11.No Interest. To the extent that a participant's payroll deductions are
refunded pursuant to the provisions of the Plan, no interest shall be paid on
said refundable amount.


12.Stock. The maximum number of shares of the Company's Common Stock which shall
be made available for sale under the Plan shall be 7,925,000 shares, subject to
adjustment upon changes in capitalization of the Company as provided in
paragraph 18. The shares to be sold to participants under the Plan may, at the
election of the Company, be either treasury shares or shares authorized but
unissued. If the total number of shares which would otherwise be subject to
options granted pursuant to Section 7(a) hereof at the beginning of an offering
period exceeds the number of shares then available under the Plan (after
deduction of all shares for which options have been

3

--------------------------------------------------------------------------------



exercised or are then outstanding), the Company shall make a pro rata allocation
of the shares remaining available for option grant in as uniform a manner as
shall be practicable and as it shall determine to be equitable. In such event,
the Company shall give written notice of such reduction of the number of shares
subject to the option to each employee affected thereby and shall similarly
reduce the rate of payroll deductions, if necessary.


13.Administration. The Plan shall be administered by the Board of Directors of
the Company or a committee appointed by the Board. The administration,
interpretation or application of the Plan by the Board or its committee shall be
final, conclusive and binding upon all participants. Members of the Committee
who are eligible employees are permitted to participate in the Plan.
Notwithstanding any provision to the contrary in the Plan, the Board or its
committee may adopt rules or procedures relating to the operation and
administration of the plan to accommodate the specific requirements of local
laws and procedures for jurisdictions outside of the United States. Without
limiting the generality of the foregoing, the Board or its committee is
specifically authorized to adopt rules and procedures regarding eligibility to
participate, the definition of base pay, handling of payroll deductions, making
of contributions to the Plan (including, without limitation, in forms other than
payroll deductions), establishment of bank or trust accounts to hold payroll
deductions, conversion of local currency, obligations to pay payroll tax,
determination and change of offering periods, payment procedures, requirement
that shares of Company's Common Stock acquired through the Plan be held by a
specific broker, withholding procedures and handling of stock certificates which
may vary with local requirements.


14.Non-US Eligible Employees. Without amending the Plan, the Company may grant
options or establish other procedures to provide benefits to eligible employees
of participating subsidiaries with non-U.S. employees on such terms and
conditions different from those specified in this Plan as may, in the judgment
of the Company, be necessary or desirable to foster and promote achievement of
the purposes of the Plan and shall have the authority to adopt such
modifications, procedures, subplans and the like as may be necessary or
desirable (a) to comply with provisions of the laws or regulations or conform to
the requirements to operate the Plan in a qualified or tax or accounting
advantageous manner in other countries or jurisdictions in which the Company or
any participating subsidiary may operate or have employees, (b) to ensure the
viability of the benefits from the Plan to eligible employees employed in such
countries or jurisdictions and (c) to meet the objectives of the Plan.
Notwithstanding anything to the contrary herein, any such actions taken by the
Company with respect to eligible Employees of any participating subsidiary may
be treated as a subplan outside of an “employee stock purchase plan” under
section 423 of the Internal Revenue Code and not subject to the requirements of
section 423 set forth in the Internal Revenue Code and this Plan.


15.Transferability. Neither payroll deductions credited a participant's account
nor any rights with regard to the exercise of an option or to receive shares
under the Plan may be assigned, transferred, pledged or otherwise disposed of in
any way (other than by will or the laws of descent and distribution) by the
participant. Any such attempt at assignment, transfer, pledge or other
disposition shall be without effect, except that the Company may treat such act
as an election to withdraw funds in accordance with paragraph 10.



4

--------------------------------------------------------------------------------



16.Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions.


17.Reports. Individual accounts will be maintained for each participant in the
Plan. Accounts under the Plan are purely book-keeping entries. Statements of
account will be given to participating employees.


18.Changes in Capitalization and Transactions.
(a)If any change is made in the shares of the Company's Common Stock subject to
the Plan, or subject to any option under the Plan, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), the Plan will be appropriately
adjusted in the class(es) and maximum number of shares of the Company's Common
Stock subject to the Plan pursuant to paragraph 12 and the option purchase
limits, and the outstanding options will be appropriately adjusted in the
class(es), number of shares of Common Stock and purchase limits of such
outstanding options. The Board shall make such adjustments, and its
determination shall be final, binding and conclusive. (The conversion of any
convertible securities of the Company shall not be treated as a transaction that
does not involve the receipt of consideration by the Company.)
(b)Without limitation on the preceding provisions, in the event of any corporate
transaction, the Board may make such adjustment it deems appropriate to prevent
dilution or enlargement of rights in the number and class of the Company's
Common Stock which may be delivered under the Plan, in the number, class of or
price of the Company's Common Stock available for purchase under the Plan and in
the number of the Company's Common Stock which an employee is entitled to
purchase and any other adjustments it deems appropriate. Without limiting the
Board's authority under this Plan, in the event of any transaction, the Board
may elect to have the options hereunder assumed or such options substituted by a
successor entity, to terminate all outstanding options, either prior to their
expiration or upon completion of the purchase of the Company's Common Stock on
the next exercise date, to shorten the Offering period by setting a new exercise
date or to take such other action deemed appropriate by the Board.


19.Amendment or Termination. The Board of Directors of the Company may at any
time terminate or amend the Plan. No such termination can affect options
previously granted, nor may an amendment make any change in any option
theretofore granted which adversely affects the rights of any participant, nor
may an amendment be made without prior approval of the shareholders of the
Company if such amendment would:
(a)Increase the number of shares that may be issued under the plan;
(b)Change the designation of the employees (or class of employees) eligible for
participation in the Plan; or
(c)Require shareholder approval under applicable law or exchange requirements.


20.Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form

5

--------------------------------------------------------------------------------



specified by the Company at the location or by the person, designated by the
Company for the receipt thereof.


21.No Right of Employment. Neither the grant nor the exercise of any options
under this Plan nor anything in this Plan shall impose upon the Company or any
participating subsidiary any obligation to employ or continue to employ any
employee. The right of the Company or a participating subsidiary to terminate
any employee shall not be diminished or affected because any options have been
granted to such employee.





6